Citation Nr: 1434766	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  12-02 466	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to service connection for a dental disorder, to include loss of teeth 3, 14, and 19.

2.  Entitlement to a rating in excess of 10 percent for service-connected tinnitus.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The Veteran served on active duty from January 1959 to November 1962.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.

The Veteran provided testimony at a hearing before the undersigned Veterans Law Judge (VLJ) in May 2013.  A transcript of this hearing is of record.

The Board notes that a claim for service connection for a dental condition is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim of service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As this matter stems from an adverse RO determination, the appeal is limited to the issue of entitlement to service connection for a dental trauma for compensation purposes.  The record available for the Board's review, to include the Virtual VA/VBMS system, does not show a formal decision has been made on issue of entitlement to VA dental treatment by the appropriate Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the claim of entitlement to VA dental treatment, and it is referred to the AOJ for appropriate action.   See 77 Fed. Reg. 4469 (Jan. 30, 2012).  

For the reasons addressed in the REMAND portion of the decision below, the Board finds that further development is required regarding the dental disorder claim.  Accordingly, this claim is REMANDED to the AOJ.

FINDINGS OF FACT

In November 2012, prior to the promulgation of a decision in the appeal, the Veteran notified VA that a withdrawal is requested regarding his claims of entitlement to a rating in excess of 10 percent for his service-connected tinnitus.


CONCLUSIONS OF LAW

The criteria for withdrawal of an appeal by Veteran regarding his claim of entitlement to a rating in excess of 10 percent for his service-connected tinnitus have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204.  Here, the Veteran, through a November 2012 statement, has withdrawn the appeal regarding his claim of entitlement to a rating in excess of 10 percent for his service-connected tinnitus.  Hence, there remain no allegations of errors of fact or law for appellate consideration with respect to this claim.  As such, the Board does not have jurisdiction to review this appellate claim and it is dismissed.


ORDER

The appeal regarding the Veteran's claims of entitlement to a rating in excess of 10 percent for service-connected tinnitus is dismissed.

REMAND

VA has an obligation to notify claimants what information or evidence is needed in order to substantiate a claim, as well as a duty to assist claimants by making reasonable efforts to get the evidence needed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  In this case, further development is required in order to comply with the duty to assist. 

Service connection may be awarded for missing teeth due to dental trauma or bone loss in service.  The law and regulations also provide that treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal disease are considered non-disabling conditions and may be considered service-connected solely for the purpose of determining entitlement to VA dental examination or outpatient dental treatment.  See 38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 17.161; see also Woodson v. Brown, 8 Vet. App. 352, 354 (1995).  

Dental disabilities which may be awarded compensable disability ratings are set forth under 38 C.F.R. § 4.150.  These disabilities include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. 
§ 4.150, Diagnostic Codes 9900-9916.

To establish entitlement to service connection for loss of a tooth, the Veteran must have sustained a combat wound or other in-service trauma.  38 U.S.C.A. § 1712; 38 C.F.R. § 3.381(b).  The significance of finding that a dental condition is due to in- service trauma is that a veteran will be eligible for VA outpatient dental treatment, without being subject to the usual restrictions of a timely application and one-time treatment.  38 C.F.R. § 17.161(c).

The Veteran essentially contends, to include at his May 2013 hearing, that the in-service removal of teeth 3, 14, and 19 caused him to develop other dental problems.  As such, it appears he believes the in-service dental treatment constitutes medical malpractice.  His private dentist provided a supporting statement to support these contentions dated in November 2012.  The Veteran did acknowledge at his hearing that he did not recall any specific trauma which caused the removal of teeth 3, 14, and/or 19.  See Transcript pp. 2-3.

The Board notes that the term "service trauma" does not include the intended effects of therapy or restorative dental care and treatment provided during a veteran's active service.  See 38 C.F.R. § 3.306(b)(1) (2013); VAOGCPREC 5-97.  Further, the United States Court of Appeals for the Federal Circuit (Federal Circuit) defined "service trauma" as "an injury or wound produced by an external force during the service member's performance of military duties."  Nielson v. Shinseki, 607 F.3d 802, 808 (Fed. Cir. 2010).  The definition excluded "the intended result of proper medical treatment."  Id.  However, in Nielson, the Federal Circuit specifically noted, "We do not, however, suggest that an unintended result of medical treatment due to military negligence or malpractice could not be a 'service trauma'..." Id.   

In view of the foregoing, the Board finds that the Veteran's account of in-service malpractice in his dental care can constitute service trauma if it occurred.  His service treatment records confirm, in part, that teeth 3 and 19 were removed in February 1959; and tooth 14 was removed in November 1959.  However, despite the November 2012 private dentist statement, the nature of his current dental condition is not clear from the evidence of record.  Moreover, his dentist did not indicate he actually reviewed the service treatment records which documented this in-service dental treatment.  Consequently, it is not clear from the record whether the Veteran has a current dental disorder for VA purposes, or whether there was actually malpractice in his in-service dental treatment.  Therefore, the Board finds that competent medical evidence is required to resolve the matter, and that a remand is required in order to accord the Veteran a VA medical examination to evaluate this claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006);Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the names and addresses of all medical care providers who have recently treated the Veteran for his dental condition, to include any treatment he has received from Dr. Roberge who provided the November 2012 statement noted above.  After securing any necessary release, obtain those records not on file.

2.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed of his in-service and post-service dental symptomatology, as well as the purported dental malpractice he experienced while on active duty.  The Veteran should be provided an appropriate amount of time to submit this lay evidence. 

3.  The Veteran should be afforded an examination to evaluate the nature and etiology of his current dental condition.  The claims folder should be made available to the examiner for review.  

Following examination of the Veteran, the examiner must express an opinion as to whether it is at least as likely as not that the Veteran has missing teeth or any other current dental disability due to in-service trauma, to include the purported in-service dental malpractice described in his statements and hearing testimony from removal of teeth 3, 14, and 19.  This opinion should also reflect consideration of whether the in-service dental treatment is consistent with the Veteran's contentions.

A complete rationale for any opinion expressed must be provided.  An examiner's report that he or she cannot provide an opinion without resort to speculation is inadequate unless the examiner provides a rationale for that statement.  See Jones v. Shinseki, 23 Vet. App. 382 (2010).  As such, if the examiner is unable to offer an opinion, it is essential that the examiner provide a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided or whether the inability to provide the opinion is based on the limits of medical knowledge.

4.  After completing any additional development deemed necessary, readjudicate the issue on appeal in light of any additional evidence added to the records assembled for appellate review.  

If the benefits requested on appeal are not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished a Supplemental Statement of the Case (SSOC), which addresses all of the evidence obtained after the issuance of the January 2012 SOC, and provides an opportunity to respond.  The case should then be returned to the Board for further appellate consideration, if in order.  By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


